Citation Nr: 0211276	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  95-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
schizophrenic reaction with history of seizure disorder and 
mental deterioration, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from November 1944 to June 
1947, and from April 1948 to June 1948.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
which denied the veteran's claim for an increased rating for 
service-connected schizophrenic reaction with history of 
seizures and mental deterioration.  The notice of 
disagreement (NOD) with this determination was received in 
August 1995.  In September 1995, the statement of the case 
(SOC) was issued and the substantive appeal was received.  A 
supplemental statement (SSOC) of the case was issued in 
November 1999.  

In August 2000, the Board remanded the claim to the RO for 
further development.  The RO completed the requested 
development, but continued the denial of the claim; hence, 
the matter has been returned to the Board for further 
appellate consideration.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While the veteran has received some treatment for 
seizures, his psychiatric impairment remains the predominant 
aspect of his service-connected disability.  

3.  The veteran has been service connected for schizophrenic 
reaction for many years, but also has a long history of 
substance (to include alcohol) abuse, a more recently 
diagnosed anxiety disorder, and dementia (associated with a 
possible stroke); an examiner has suggested that the symptoms 
and effects of the psychiatric disorders cannot be separated 
without resort to speculation.  

4.  The veteran's psychiatric symptoms include moderate to 
severe anxiety, near continuous depression, sleep impairment, 
sporadic auditory hallucinations, complaints of memory 
problems, and difficulty adapting to stressful circumstances; 
these symptoms appear to suggest severe impairment of social 
and industrial adaptability (under the former criteria), or, 
since November 7, 1996, occupational and social impairment 
with deficiencies in most areas (under the revised criteria).  

5.  The medical evidence does not establish psychotic 
symptoms of such extent, severity, depth persistent or 
bizarreness as to produce total social and industrial 
inadaptibility (under the former criteria), or, since 
November 7, 1996, symptoms resulting in total occupational 
and social impairment (under the revised criteria); the 
veteran is also not shown to be unemployable due solely to 
psychiatric impairment, and without regard to age.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent evaluation for 
schizophrenic reaction with history of seizure disorder and 
mental deterioration have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.14, 4.126(d), 4.130, Diagnostic Code 
9204 (2001); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9204 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

By virtue of the September 1995 SOC and SSOC issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The Board notes that since the denial of the 
increased rating claim in July 1995, the criteria for 
evaluating psychiatry disorders were revised, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996).  The veteran is thus entitled to consideration of his 
claim under both versions of the applicable criteria, with 
the more favorable applied.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this case, the SSOC issued in November 1999 
includes a recitation of the new rating criteria, as well as 
their application to the veteran's case. Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, 16 Vet. App. 18 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Service medical 
records, pertinent to this discussion, were obtained and 
associated with the claims file.  There are no indications 
that Social Security Administration records need to be 
obtained.  The appellant has not indicated the receipt of any 
vocational rehabilitation.  

Specifically, the Board notes that in November 1996, the RO 
issued a letter to the veteran requesting information 
concerning non-VA treatment, and included the appropriate 
authorization forms for the release of the information.  In 
response to the letter, the veteran noted the receipt of 
treatment at a VA Medical Center (VAMC) in Salisbury, North 
Carolina in October 1995.  Another letter issued to the 
veteran in November 1996 informed him that records from one 
of his private health providers and the VAMC in North 
Carolina had been requested.  Additionally, when the Board 
remanded this case in August 2000, the Board directed the RO 
to obtain any outstanding treatment records.  In accordance 
with the remand, the RO issued a letter in September 2000 
requesting additional information from the veteran regarding 
treatment records.  By letter of September 2000, the veteran 
informed VA that he did not have more records.  
Significantly, neither the veteran nor his representative has 
alleged, and the record does not otherwise indicate, that 
there are existing records necessary for a fair adjudication 
of the claim on appeal that have not been obtained.  

Furthermore, multiple VA examinations have been conducted, 
and copies of the reports have been associated with the file.  
In the Informal Hearing Presentation of July 2000, the 
veteran's representative argued that the veteran had not 
undergone a recent examination.  The Board's August 2000 
remand included a request for an examination.  VA 
examinations were conducted in November 2000 and December 
2001, and the reports are associated with the claims file. 

Here, in an April 2002 statement and May 2002 brief, the 
veteran's representative presented arguments regarding the 
proper psychiatric diagnosis.  In the May 2002 brief, the 
representative requested a remand for an examination.  The 
representative argues that the question of whether or not the 
service-connected psychiatric disorder caused or contributed 
to the veteran's diagnosed alcohol abuse had not been 
addressed.  While that is true, the question of secondary 
service connection is a separate issue, and as noted in the 
Introduction, the matter has been referred to the RO for the 
appropriate action.  Therefore, at this point, another 
examination is not warranted in relation to this issue.  

In the May 2002 brief, the representative also argues that 
the language of 38 C.F.R. § 19.9 requires a remand if further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision.  Specifically, the representative notes the 
importance of determining whether or not the veteran suffered 
from a cerebral vascular accident (CVA), as the resulting 
dementia would prohibit the assignment of a 100 percent 
rating.  A review of the medical records reflect the report 
of a CVA, but medical records documenting the CVA are not 
associated with the file, and on VA examination of March 1994 
the examiner determined that the veteran did not suffer from 
a stroke.  Although this is the case, the Board notes that 
the majority of the medical evidence of record is consistent 
with regard to a history of a CVA.  Furthermore, as outlined 
in the decision below, the fact that the veteran has been 
diagnosed with dementia associated with a possible CVA is not 
among the reasons that the Board has found that the criteria 
for a 100 percent rating for psychiatric impairment are not 
met.  As explained in more detail below, the Board is 
resolving all reasonable doubt in the veteran's favor and is 
attributing all of the veteran's psychiatric impairment to 
his service-connected disability.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Factual Background

The service medical records reflect diagnosis of and 
treatment for schizophrenic reaction in 1948.  In June 1948, 
the veteran was admitted for treatment and diagnosed with 
idiopathic epilepsy manifested by grand mal seizures without 
psychotic reaction.  Later, in November 1948, the veteran 
returned to the hospital and was treated for schizophrenic 
reaction.

By rating action of November 1948, service connection was 
established for schizophrenic reaction with epileptic 
seizures and mental deterioration.  An initial temporary 
total rating of 100 percent was assigned, effective June 12, 
1948 to September 13, 1948.  A 50 percent rating was 
assigned, effective September 14, 1948. 

On VA neuropsychiatric examination in January 1949, the 
examiner determined that the veteran's schizophrenia was in 
complete remission, and noted a moderately severe degree of 
incapacity.  The veteran was admitted for treatment in April 
1949.  The discharge summary of June 1949 reflects a final 
diagnosis of schizophrenic reaction, external precipitating 
stress of war service, undeveloped predisposition, and 
moderate estimated resultant incapacity. 

On examination in 1950, the examiner determined that the 
veteran's non-convulsive seizures were hysterical in nature.  
An examiner diagnosed epilepsy on examination in 1951, and 
diagnoses of schizophrenic reaction and epilepsy were noted 
on an examination conducted in 1953.  

VA progress notes, submitted in October 1981, reflect 
treatment for seizures and schizophrenic reaction in 1976 and 
1979.  A VA examination was scheduled, but the veteran failed 
to appear.  In January 1982, RO determined that veteran 
failed to prosecute the claim for an increased rating and 
non-service connected pension on the basis that the evidence 
of record was insufficient for rating purposes.  

A VA examination was conducted in May 1982, and the examiner 
diagnosed undifferentiated type schizophrenia and seizure 
disorder.  The examiner considered the veteran to be 
competent.  By rating action of June 1982, the 50 percent 
rating was confirmed and continued.  

The ongoing treatment for a seizure disorder and 
schizophrenia is noted in VA treatment records.  On a 1987 VA 
neurologic examination, the examiner diagnosed the following: 
post-traumatic complex partial and secondarily generalized 
seizures; history consistent with left hemispheric infarction 
with no prior evaluation, and mild residual deficits; and 
undifferentiated type schizophrenia.  On the psychiatric 
examination, the examiner diagnosed chronic, undifferentiated 
type schizophrenia.  The examiner indicated that the veteran 
was competent. 

By rating action of March 1988, the 50 percent rating was 
confirmed and continued.  

VA outpatient treatment records reflect the use of medication 
to control the veteran's seizure disorder in 1990.  

By rating action of October 1991, the 50 percent rating was 
confirmed and continued on the basis that the outpatient 
records did not show findings related to the psychiatric 
disorder.  The veteran filed a NOD in November 1991.  
Outpatient treatment records dated in 1990 and 1991, were 
added to the record and reflect the control of the veteran's 
seizure disorder with medication, as well as the mention of 
his schizophrenia.  In January 1992, the RO issued a rating 
action confirming and continuing the 50 percent rating, and 
an SOC was mailed to the veteran.  However, the veteran did 
not file a substantive appeal.  

VA records show that in January 1993, the veteran was 
hospitalized and treated for alcohol dependence and alcoholic 
hallucinosis.  The history of the seizure disorder was noted, 
and the examiner noted that there were no other identifiable 
psychiatric symptoms at any time past or present.  In a 
February 1993 decision, the RO confirmed and continued the 50 
percent rating on the basis that the records did not reflect 
treatment for his psychiatric disorder.  

A VA neuropsychiatric examination was conducted in March 
1994.  The examiner reported the following diagnoses: alcohol 
dependence with history of alcohol hallucinations; history of 
chronic, undifferentiated type schizophrenia; no evidence of 
alleged cardiovascular accident on examination; and seizure 
disorder aggravated by alcohol abuse.  By rating action of 
July 1994, the RO confirmed and continued the 50 percent 
rating.  It was noted that although the VA examination did 
not reveal any active psychosis, the evaluation was protected 
since it had been in effect for more than 20 years. 

In January 1995, the veteran filed a claim alleging 
entitlement to an increased rating for a service-connected 
psychiatric disability.  In his application, the veteran 
referred to treatment he received at several VA facilities 
dating back to March 1994.

VA treatment records dated in 1994, reflect reports that the 
veteran's seizure disorder was controlled with the use of 
medication.  In January 1995, the veteran was admitted for 
detoxification due to alcohol dependence.  The examiner noted 
that the veteran was positive for blackouts secondary to 
alcohol dependence.  It was also noted that the veteran 
suffered from visual and tactile hallucinations and delirium 
tremens.  The examiner pointed out that the veteran's 
seizures were only related to a combat trauma.  The veteran 
did not have any legal problems.  He did not have a history 
of suicidal and homicidal ideations.  He considered himself 
nonviolent without a history of physical or sexual abuse.  
The veteran was considered competent for VA purposes, and 
regarding employability, the examiner referred to the 50 
percent rating for psychosis.  

VA records show that in June 1995, the veteran suffered from 
a seizure and fell.  He was treated for the resulting 
physical injuries.  

In a July 1995 decision, the RO confirmed and continued the 
50 percent rating for schizophrenia.  The RO found that 
"[n]either the outpatient treatment reports nor the hospital 
report contain any symptoms or findings in regard to the 
veteran's nervous condition."  As outlined in the 
Introduction, the veteran initiated and perfected an appeal 
of this RO decision.  

Records obtained from North Carolina Baptist Hospital reflect 
treatment for complaints of chest pain in September 1996.  
The history of the seizure disorder was noted.  

VA records reflect ongoing treatment for alcohol abuse, 
depressive disorder and seizure disorder in 1996, 1997 and 
1999.  In January 1997, the veteran was admitted to a VA 
facility for alcohol withdrawal.  The veteran reported seeing 
bugs on the wall and thought that he was suffering from 
delirium tremens.  Records, dated after his discharge, 
reflect follow-up treatment for alcohol dependence.  

The veteran was admitted again in April 1997 for 
detoxification, and the history of seizures was noted.  He 
admitted to a history of delirium tremens, and to episodes of 
seeing spiders on the wall, hearing voices, tremulousness of 
the hands and sweating when coming off of alcohol.  On 
examination, the veteran was cooperative, nonpsychotic, 
verbally coherent, tearful at times, and appropriate thought 
content related to the death of the veteran's son.  His 
memory was grossly intact, and immediate recall was one out 
of three.  Concentration was fair.  He was alert and oriented 
in all three spheres, conscious, and denied any suicidal and 
homicidal ideation.  There had not been any suicidal or 
homicidal attempts or gestures in the past.  The examiner 
determined that the veteran was employable. Records, dated 
after his discharge, reflect follow-up treatment for alcohol 
dependence.

When seen in November 1997, the veteran complained of 
increased symptoms including sleep disorder, and reported 
that the medication seemed less effective.  He also noted 
adequate adjustment with church.  

In January 1999, the veteran reported that his nerves and 
sleep were worse.  Some benefit from the use of medication 
was noted.  There was no recent history of problems with 
alcohol.  The examiner observed that the veteran was alert 
and tense, and diagnosed depressive disorder with history of 
schizophrenia and history of alcohol abuse.  On a May 28, 
1999 visit, the examiner described the veteran as alert and 
pleasant, and noted a diagnosis of schizophrenia.  On a visit 
in July 1999, the veteran reported that he did not resort to 
drinking alcohol when he starts to feel nervous.  It was 
noted that his wife was recovering from a cancer operation.  
He admitted becoming upset when recalling prisoner-of-war 
experiences.  On a November 19, 1999 visit, the veteran 
complained of increased stress, including his wife's illness, 
but indicated fair adjustment with the use of medication.  He 
reported spells of increased nervousness and restlessness.  
The examiner described the veteran as alert and pleasant, and 
noted diagnoses of schizophrenia and alcohol dependence by 
history.  The examiner assigned a Global Assessment of 
Functioning (GAF) Scale score of 45.  On November 24, 1999, 
the veteran complained of anxiety evidenced by increased 
nervousness, restlessness and sleep disturbance.  It was 
noted that medication would be prescribed and that there was 
an ongoing need to monitor the veteran's substance abuse 
problem.  

On an April 2000 visit, anxiety was noted and the veteran 
reported little change in his psychiatric symptoms.  He 
indicated that he was using the medication as prescribed and 
needed.  The examiner described the veteran as alert and 
tense.  The examiner assessed schizophrenia and assigned a 
GAF of 50.  

In August 2000, the Board remanded the claim to the RO to 
have the veteran undergo examination and to obtain any 
outstanding private and VA treatment records.  In accordance 
with the remand, a VA psychiatric examination was conducted 
in November 2000, and records were obtained and associated 
with the claims file.

The VA records, dated in October 2000, reflect the veteran's 
reported increase in anxiety spells and the continued use of 
medication.  He added that his wife's condition had improved 
and that his tongue movements have not changed and indicated 
that they do not bother him.  The examiner noted that the 
veteran was alert and quiet, and that there were occasional 
involuntary protrusions of the tongue.  The examiner 
diagnosed schizophrenia and assigned a GAF score of 50.  

On VA psychiatric examination of November 2000, the veteran 
reported that he suffers from seizures and feels depressed.  
At times when he drinks, he hears someone calling a name.  
Even though he had been sober for a year and a half, it would 
still occur and at those times he becomes very anxious.  The 
veteran did not report any suspicions, ideas of reference, or 
delusions.  On occasion, he feels depressed when anxious.  It 
was noted that he was being treated medically for seizures 
and a gastrointestinal disorder.  As long as he takes his 
medication, he does not have problems with sleep.  His 
appetite and concentration were good.  

The veteran reported his employment history, including work 
as a police officer in 1980, and as a security guard on a 
part time basis from 1987 to 1990.  He reportedly stopped 
working after suffering from a stroke.  He attributed the 
stroke and his physical condition to his reason to stop 
working.  

Regarding social activities, he was living with his daughter.  
The veteran and his wife had separated, but they were still 
having a pleasant relationship.  He was spending time around 
the house, going out with his daughter, and visiting and 
going out to eat with his wife.  The veteran would visit his 
friends and they would visit him.  He also noted that he 
likes to watch television.  

The examiner noted a history of stroke.  The veteran reported 
that his seizures are secondary to his drinking.  The history 
of alcohol abuse and treatment was noted.  

The examiner observed that the veteran was alert, 
cooperative, friendly, neatly dressed, and answered questions 
and volunteered information.  There were no loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  His mood was somewhat tense, and affect 
appropriate.  There were no delusions, ideas of reference or 
suspiciousness.  On occasion when he is walking his dog and 
he is really anxious, he will hear someone call his name.  
The veteran did not report any suicidal or homicidal 
ideation.  He was not experiencing nightmares or flashbacks.  
He was oriented in all three spheres.  His recent and remote 
memory appeared to be adequate.  Insight and judgment 
appeared to be marginal, and intellectual capacity was 
adequate.  

The examiner reported the following diagnoses: psychosis, not 
otherwise specified; alcohol dependence in remission; anxiety 
disorder, not otherwise specified; cerebrovascular accident; 
and seizure disorder.  The examiner assigned a GAF score of 
55 with moderately serious symptoms with difficulty in social 
and occupational functioning, but he has some friends and 
interacts well with others.  

The examiner commented that the veteran has a history of 
depressed mood and anxiety and sporadic auditory 
hallucinations.  Regarding the two current psychiatric 
diagnoses, the examiner opined that the degree of impairment 
of each cannot be separated with any medical certainty 
without resorting to speculation.  The examiner noted that 
over the years, the veteran has not shown any deterioration 
in personal habits.  It was further noted that the veteran's 
affect was appropriate and that he related in a coherent 
manner.  The examiner noted that the veteran was not 
withdrawn and did not demonstrate negative symptoms of 
schizophrenia.  The examiner determined that the veteran's 
degree of social and industrial impairment was moderate.  The 
examiner pointed out that the veteran has friends and 
interests, and that he goes to eat in public places with his 
daughter and wife.  It was noted that the veteran could 
manage his own financial affairs.  His daughter does write 
out his bills, but he knows how much money he receives and 
where it goes.  As regards the veteran's employment, the 
examiner pointed out that the veteran was 77 years old, has 
had a stroke and suffers from a seizure disorder in addition 
to the psychiatric diagnoses; he concluded that the veteran 
was precluded from any gainful employment.  The examiner 
further commented that the veteran's GAF score reflected all 
of his conditions and symptoms together, and present level of 
functioning.  The examiner determined that the veteran was 
competent for VA purposes.  

When seen in April 2001, the veteran reported an increase in 
feelings of tension and anxiety, though his medication seemed 
to be helping, including with sleep.  The examiner noted that 
the veteran was alert and pleasant.  The examiner diagnosed 
schizophrenia, and assigned a GAF score of 50.  

A VA examination was conducted in December 2001.  The 
examiner acknowledged reviewing the claims file.  The 
examiner commented that a review of the charts revealed a 
significant alcohol problem for many years and the veteran's 
use of medication.  The examiner further noted that a review 
of the chart did not reveal a strong history of schizophrenia 
with the positive symptoms, negative symptoms or thought 
disorganization.  The examiner noted that the problems mainly 
involve alcohol and severe anxiety.  The veteran reported 
that he imagines things on occasion, but not too much.  The 
examiner noted the treatment for alcohol abuse.  The examiner 
also commented that most of the psychiatric evaluations 
reflect a diagnosis of anxiety disorder with a history of 
schizophrenia and alcohol abuse.  The veteran reported that 
he suffered from a stroke a few years prior.  He was not 
driving, and noted that his memory was getting worse.  His 
wife was handling all of the bills and finances, and drives.  
He reported feeling anxious and that he does have nightmares 
about combat.  He had started avoiding people, and that over 
the years, he kept to himself and had problems relating to 
people.  He reported that being around people makes him 
nervous.  

It was noted that the veteran had been married for 15 years, 
and that it was his second marriage.  Regarding employment, 
he reported doing different work over the years and that he 
had worked as a security guard until 1990.  He reportedly 
quit because he was too anxious and could not drive.  He was 
about 67 years old at the time.  

Regarding activities of daily living, the veteran reported 
that he does not get out much and that he stays in the house 
most of the time.  He reported that his wife shaves him and 
dresses him since his stroke affected his right arm.  He 
mainly watches television and goes to church.  He would go 
out for rides in the car and visit his children on occasion.  
He noted that he has grandchildren and great-grandchildren.  

The examiner pointed out that the chart indicates a long 
history of alcohol abuse and seizure disorder, and alcohol 
hallucinosis.  The veteran noted a history of bad dreams and 
nightmares.  

The examiner described the veteran as groomed and well-
dressed, and noted that he behaved normally.  The veteran's 
attitude was pleasant, cooperative, and polite, but he was a 
bit distant.  He was not hostile or belligerent.  Although 
his speech was a little hesitant, he spoke clearly and did 
not ramble.  He understood the examiner well.  Regarding 
thought content, the veteran denied hallucinations, 
delusions, paranoia or ideas of reference.  He was not 
homicidal or suicidal.  Self-confidence was low.  He admitted 
to some nightmares of combat.  He remembered driving his 
truck and having shells explode nearby, and how nervous that 
made him.  Startle reaction was noted.  Regarding affect, the 
examiner noted that the veteran had mild depression and 
moderately severe anxiety.  On the cognitive examination, he 
was oriented in all four spheres and alert.  He knew his date 
of birth, social security number, and address.  He could 
remember four numbers forward and three backward.  He was 
aware of the current president and war, and noted that 
watching it made him nervous.  

The examiner diagnosed the following: alcohol abuse by 
history; history of schizophrenia, not seen on the 
examination; long history of generalized anxiety disorder 
which has probably been mild post-traumatic stress disorder; 
and mild dementia secondary to cerebral vascular accident.  
The examiner assigned a GAF score of 40.  The examiner 
explained that the GAF from his primary psychiatric illness 
is 55, but drops to 40 because of mild dementia due to the 
cerebral vascular accident.  


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

As noted above, effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, previously set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  The 
revised criteria for evaluating schizophrenia are now set 
forth at 38 C.F.R. § 4.130, Diagnostic Code 9204 (2001).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  Thus, the Board may apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-2000 (2000). 

Under the criteria for evaluating schizophrenia that was in 
effect when the veteran filed his claim, assignment of a 100 
percent was assigned for active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  A 70 
percent rating was assigned with lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent rating was assigned for 
considerable impairment of social and industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 
(1995).  

Under the revised criteria, a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and m maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2001).

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish  and 
maintain effective relationships.  Id.

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Board notes, initially, that the veteran's disability has 
been characterized as schizophrenic reaction with history of 
seizures and mental deterioration.  However, a review of the 
file reflects findings and symptoms related to the 
psychiatric condition, and the control of the seizure 
disorder with medication.  Therefore, the predominant 
disability in this case is the psychiatric disorder, and the 
discussion will focus on that symptomatology.  See 38 C.F.R. 
§ 4.126(d) (2001).

The Board also points out that, in addition to schizophrenia, 
the veteran has received diagnoses of other psychiatric 
disabilities, to include anxiety, alcohol dependence, and 
dementia due to a possible cerebral vascular accident.  
However, as the VA examiner in November 2000 determined, the 
degree of impairment attributable to each psychiatric 
diagnosis cannot effectively be distinguished, and further 
commented that the GAF score of 55 reflected all of the 
veteran's conditions and symptoms together as well as the 
present level of functioning.  Furthermore, in December 2001, 
the examiner could only determine that the GAF score dropped 
to 40 due to the dementia related to the cerebral vascular 
accident, and did not offer additional commentary 
differentiating the degree of each psychiatric disorder 
diagnosed.  Therefore, the Board will resolve all reasonable 
doubt in the veteran's favor (presumably as the RO has done), 
and attributed all his psychiatric symptoms to his service-
connected schizophrenia.  Cf. Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102.

Applying the applicable criteria to the evidence of record, 
the Board concludes that, with resolution of all reasonable 
doubt in the veteran's favor, the veteran is entitled to the 
next higher, 70 percent, but no higher, evaluation, 
regardless of whether his disability is evaluated under the 
former or revised applicable criteria.  

The veteran's psychiatric symptoms include moderate to severe 
anxiety, near continuous depression, sleep impairment, 
sporadic auditory hallucinations, complaints of memory 
problems, and difficulty adapting to stressful circumstances.  
The Board finds that these symptoms appear to suggest severe 
impairment of social and industrial adaptability (under the 
former criteria), or, since November 7, 1996, occupational 
and social impairment with deficiencies in most areas (under 
the revised criteria).  

For example, the recent records reflect the ongoing treatment 
for increased anxiety and sleep problems, and the veteran's 
report that he started avoiding people.  The reported GAF 
scores range from 40 and 55.  Pursuant to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV), a score of 55 
contemplates symptoms and a level of impairment falling 
between moderate and serious, and a score of 40 contemplates 
some impairment in reality testing or communication or major 
impairment in several areas such as work, school, family 
relations, judgment, thinking or mood.  Furthermore, 
regarding the new criteria, the Board notes that the 
treatment reports document the veteran's complaints and the 
examiner's findings of depression and increased anxiety on a 
number of occasions.  Additionally, the treatment records 
reflect the veteran's increased symptoms during periods 
involving the sickness or death of a family member, as well 
as the onset of a war.  Therefore, the evidence demonstrates 
that the veteran's psychiatric disability produces near 
continuous depression and difficulty adapting to stressful 
circumstances as required under the revised criteria.  Thus, 
collectively, the evidence suggests that the veteran's 
disability meets the criteria for a 70 percent rating under 
the former or the revised criteria. 

The Board notes, however, that an evaluation in excess of 70 
is not warranted under either the former or the revised 
criteria.  With regard to the former criteria, the evidence 
is negative for findings of active psychotic symptoms even 
though the diagnosis of schizophrenia appears throughout the 
record.  In fact, on the VA examinations conducted in 2000 
and 2001, the examiners did not find schizophrenia symptoms, 
but rather anxiety and problems related to alcohol 
dependence.  Other than the veteran's intermittent auditory 
hallucinations, however, there is no indication that the 
veteran experiences any psychotic symptoms, and the other 
symptoms the veteran experiences have been assessed as no 
more than moderate to severe in nature.  Clearly, then, the 
Board is unable to conclude that the veteran experiences 
"active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability", so as to warrant a 100 
percent evaluation under the former criteria.

As regards the revised criteria, the Board notes that the 
medical evidence e new criteria, the evidence does not show 
that the veteran suffers from the symptoms considered when 
assigning a 100 percent rating.  The reports of record do 
include the mention of hallucinations related to alcohol use, 
but they have not been characterized as persistent, which is 
required under the revised criteria.  Additionally, the most 
recent VA examination report of 2001 indicates that the 
veteran has difficulty shaving and dressing himself, but the 
difficulty was attributed to the effects of the cerebral 
vascular accident on his right arm.  Therefore, the 
intermittent inability to perform activities of daily living, 
including tending to his personal hygiene, has not been 
demonstrated.  Under these circumstances, the Board finds 
that total occupational and social impairment, as 
contemplated under the revised criteria, is likewise not 
demonstrated.  

In light of the assignment of a 70 percent rating for the 
veteran's service-connected psychiatric disability, the 
veteran's only service-connected disability, the Board also 
has considered the applicability of 38 C.F.R. § 4.16(c) 
(1995).  Under that provision, which was repealed when the 
revised criteria for rating psychiatric disabilities became 
effective, provided that where the veteran's only compensable 
service-connected disability was a mental disorder that was 
assigned a 70 percent evaluation, and that mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder must be 
assigned a 100 percent evaluation under the appropriate 
diagnostic code.  

Considering the medical evidence of record, however, the 
Board finds that the assignment of a 100 percent rating under 
that former provision is not warranted, as there is no 
competent evidence establishing that the veteran is veteran 
is precluded from working solely due to psychiatric 
impairment attributable to his service-connected psychiatric 
disability.  While the November 2000 examiner offered his 
assessment that the veteran was unemployable, in addition to 
the veteran's psychiatric impairment, that examiner's 
assessment clearly was based upon consideration of the 
veteran's age (77 at the time of the examination) and the 
apparently physical residuals of the veteran's stroke; 
indeed, the examiner noted the veteran's report that he had 
ceased working after his stroke, and he cited his stroke and 
physical condition as the reasons he stopped working.  
However, the unemployability determination must be made 
without regard to advancing age, or to impairment resulting 
from nonservice-connected conditions.  See 38 C.F.R. 
§§ 3.340, 4.16.  Moreover, the fact that that same examiner 
assignment a GAF of 55 for psychiatric impairment militates 
against any finding that the examiner's report in any way 
suggests the veteran is considered unemployable due to 
psychiatric impairment, alone.  

Moreover, while, in connection with the current claim, the 
veteran has offered his own reasons as why he ceased working, 
at age 67, his own assertions in the regard do not constitute 
competent evidence of unemployability, and there is no other 
competent opinion on this point.  As it has not been shown 
that the psychiatric disability alone precludes the veteran 
from securing and following substantially gainful occupation, 
the Board finds that a 100 percent rating, under the 
provisions of former 38 C.F.R. § 4.16(c) simply are not met.  
Moreover, for these same reasons, the veteran also would not 
meet the criteria for a total rating based upon individual 
unemployability due to service-connected disability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For all the foregoing reasons, the Board finds that the 
criteria for a 70 percent, but no higher, rating for the 
veteran's service-connected psychiatric disability, are met.



ORDER

A 70 percent rating for service-connected schizophrenia 
reaction with history of seizures and mental deterioration is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

